. ',.       '.~
        Case ;     9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 1 of 20 Page ID #:309




               Edward W.Lukas(SBN 155214)
               HARRINGTON,FOXX,DUBROW &CANTER,LLP
             2 333 South Ho e Street, Suite 1000
               Los Angeles California 90071
               Telephone: 213)489-3222
               elukas@kfdclaw.com
             4
               Linda D. Mettes(pro hac vice)
             5 Amy C. Leshan(pro hac vice)
             6 BROOKS    KUSHMAN P.C.
               1000 Town Center, Twen~y-Second Floor
             7 Southfield, Michigan 48075
               Telephone: 248-358-4400
             8 lmettes  brookskushman.com
               aleshan~(~C~brookskushman.com
             9 Attorneys for Plaintiff, INDIO PRODUCTS,INC.
            10 --additional counsel listed in signature block —
            11
                   Mark D. Nielsen, Esq., No. 210,023
            12'~      mnielsen@cislo.com
                   Daniel M. Cislo, Esq., No. 125,378
            13        dan caslo.com
                   CISLO THOMAS LLP
            14     12100 Wilshire Boulevard, Suite 1700
                   Los Angeles, California 90025                                         ~~~~~ ~~~
            15     Telep~onj:(_310) 451-0647                              ~~.;,~
                   Fax: 310 394-4477
            16     Attorneys for Defendant,
                   C S P YEMAYA INTERNATIONAL,INC.
            17
            18                         UNITED STATES DISTRICT COURT
            19                       CENTRAL DISTRICT OF CALIFORNIA
           20
                   INDIO PRODUCTS,INC., a                  CASE NO. 2:19-cv-01018 VAP(AGI~)
           21      California Corporation,
           22                                             [Hon. Alicia G. Rosenberg]
                               Plaintiff,
           23                                                     ~l ORDER ENTERING
                         vs.
           24                                               TIPULATED PROTECTIVE
              C S P YEMAYA INTERNATIONAL,                  ORDER
           25 INC., a California Corporation,
           26                  Defendant.
           27                                                     p   ~ 4+ ,~.i    ~A a+e/

                                                                  F~~~~
           28      AND RELATED COUNTERCLAIMS
          Case 2 9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 2 of 20 Page ID #:310




                    1    ~PROPOSEDI ORDER ENTERING STIPULATED PROTECTIVE ORDER
                   2
                   3~~ 1.     PURPOSES AND LIMITATIONS
                   4          1.1    Disclosure and discovery activity in this action are likely to involve
                   5 production of confidential, proprietary, or private information for which special
                   6 protection from public disclosure and from use for any purpose other than
                   7 prosecuting this litigation may be warranted. Accordingly, the parties hereby
                   S    stipulate to and petition the court to enter the following Stipulated Protective Order.
              n
              n    9 The. parties acknowledge that this Order does not confer blanket protections on all
              v
              v
            a 10 disclosures or responses to discovery and that the protection it affords from public
           0 11  disclosure and use extends only to the limited information or items that are entitled
0..       n r~
~..~     N ••
a       ~0 W
        ~ OJ      12 to confidential treatment under the applicable legal principles. The parties further
        ~ ~E
~'      ~za "u
~ o$~~
~~o~o             13 acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective
x'

;y
  ~J
        =a
        ~U        14 Order does not entitle them to file confidential information under seal; Local Rule
~      N;w
          J
                  15 79-5 sets forth the procedures that must be followed and the standards that will be
~       ~im
~       NQO
          o= 16 applied when a party seeks permission from the court to file material under seal.
J        -' v
           0 17       1.2 Good Cause Statement: This action is likely to involve trade secrets,
              W
              O
                  18 customer and pricing lists, and/or other valuable commercial, financial, and/or
              I
              a
              W
                  19 proprietary information for which special protection from public disclosure and
                  20 from use for any purpose other than prosecution of this action is warranted. Such
                  21    confidential and proprietary materials and information consist of, among other
                  22 things, confidential business or financial information, information regarding
                  23 confidential business practices, or other confidential commercial information
                  24 (including information implicating privacy rights of third parties), information
                  25 otherwise generally unavailable to the public, or which may be privileged or
                  26 otherwise protected from disclosure under state or federal statutes, court rules, case
                  27 decisions, or common law. Accordingly, to expedite the flow of information, to
                  28 facilitate the prompt resolution of disputes over confidentiality of discovery


                                                                  2
        Case 2               018-VAP-AGR Document 46-1 Filed 08/22/19 Page 3 of 20 Page ID #:311




                   1   materials, to adequately protect information the parties are entitled to keep
                  2 confidential, to ensure that the parties are permitted reasonable necessary uses of
                  3 such material in preparation for and in the conduct of trial, to address their handling
                  4 at the end of the litigation, and serve the ends ofjustice, a protective order for such
                  5 information is justified in this matter. It is the intent of the parties that information
                  6 will not be designated as confidential for tactical reasons and that nothing be so
                  7 designated without a good faith belief that it has been maintained in a confidential,
                  S non-public manner, and there is good cause why it should not be part of the public
            n     9 record of this case.
            v
            a
          a 10     More specifically, the parties to this case are in the field of selling esoteric
         0 11 and mystical candles to others in the business and to members of the public.
a
a
        n ~,
        N••
      S OW
a    ~o~         12 Because of the parties' status as real or potential competitors, confidential business
vi   >~E
~    ~zu
~~oma~
~.~o W o
                 13 information such as sales data, customer or potential customer lists, cost-of-goods
     -~J

x     ~U         14 sold, pricing, manufacturing and product details, specifications, information, and
,~   m3 W
      O J
        Wn       15. other materials that may qualify as trade secrets under California Civil Code §
~     ~im
~
      -aao
        o _ 16 3426.1, and other, similar information must necessarily be protected from
J      ~v
            k    17 disclosure to opposing parties and/or other competitors in the market, so as to avoid
            W
            O
                 18 significant competitive harm.
            I
            a
            W

            f-
                 19          As apparent or actual competitors, the parties' proposed protective order was
                 20 drafted specifically to protect the disclosure of each party's commercially sensitive
                 21    sales information and other confidential business information, as set forth above
                 22 and below. Confidential information under this agreement is specifically defined
                 23 below. Such information, under the proposed protective order, may be designated
                 24 CONFIDENTIAL or HIGHLY CONFIDENTIAL ATTORNEY EYES ONLY, and
                 25 is open to challenge by either party, any third party, or the public.
                 26          Based on the foregoing demonstration of good cause in support of the
                 27 parties' Stipulated Protective Order, an Order should be entered by the Court to
                 28 protect the parties' confidential business information.


                                                                3
          Case 2~~.9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 4 of 20 Page ID #:312




                    1 ~~ 2•   DEFINITIONS
                   2          2.1   Challen~~y: a Party or Non-Party that challenges the
                   3 designation ofinformation or items under this Order.
                   4          2.2   "CONFII~ENTIAL" Information or Items: information (regardless of
                   5 how it is generated, stored or maintained) or tangible things that qualify for
                   6 protection under Federal Rule of Civil Procedure 26(c), and include, but are not
                   7 necessarily limited to, sales data, customer lists, cost-of-goods sold, pricing, market
                   8 research, manufacturers, and manufacturing agreements, and other similar
              n
              n    9 information. It is noted that some of this information may be sufficiently sensitive
              v
              a
                  10 that it might be designated pursuant to section 2.7 below.
              0 11            2.3   Counsel without qualifier: Outside Counsel of.Record (as well as
0.
a
         nM
         N ,..

a       °~W
        ~ OJ 12 their support staff.
        ~ ~f
~       eau
         z
~ ~y omo~         13          2.4   Desi~natin_~ Party: a Party or Non-Party that designates information or
Q tl O W 1~

x    -~J
        =a
        ~U        14 items that it produces in disclosures or in responses to discovery as
~      m3W
        O Wn      15 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
'~
 -"I
        ~i~
        N QO
       -o_        16 ONLY".
J        ~v
          0       17          2.5   Disclosure or Discovery Material: all items or information, regardless
              W
              O
                  18 of the medium or manner in which it is generated, stored, or maintained (including,
              I
              a
              W
                  19 among other things, testimony, transcripts, and tangible things), that are produced
                  2~   or generated in disclosures or responses to discovery in this matter.
                  21          2.6   Expert: a person with specialized knowledge or experience in a matter
                  22 pertinent to the litigation who has been retained by a Party or its counsel to serve as
                  23 an expert witness or as a consultant in this action.
                  24          2.7   "HIGHLY CONFIDENTIAL — ATTORNEYS' EYES ONLY"
                  25 Information or Items: extremely sensitive "Confidential Information or Items,"
                  26 disclosure of which to another Party or Non-Party would create a substantial risk of
                  2711 serious harm that could not be avoided by less restrictive means. Such information
                  :I and items include, but are not necessarily limited to, sales data, customer lists, cost-


                                                                 D
          Case 2~~9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 5 of 20 Page ID #:313




                    1   of-goods sold, pricing, market research, manufacturers, and manufacturing
                   2 agreements, information and other materials that reasonably could qualify as trade
                    3 secrets under California Civil Code § 3426.1, and other similar information and
                   4II items.
                   5          2.8   Non-Party: any natural person, partnership, corporation, association, or
                   6 other legal entity not.named as a Party to this action.
                   7         2.9    Outside Counsel of Record: attorneys who are not employees of a
                   8 .party to this action but are retained to represent or advise a party to this action and
                   9 have appeared in this action on behalf of that party or are affiliated with a law firm
            a 10 which has appeared on behalf of that party.
           0 11       2.10 etP : any party to this action, including all of its officers, directors,
P~        n ~7
a         N••

a
    a~ 12 employees, consultants, retained experts, and Outside Counsel of Record (and their
   ~j
      g°
       o
d' SZ u
~~~m0~ 13 support staffs).
o~°W~
x %~ 14         2.11 Producin~y: a Party or Non-Party that produces Disclosure or
~     J
~J   y3 w
          J
                  15 Discovery Material in this action.
'~
 ^    ~i0
      - o _ 16
      tvQO
                             2.12 Professional Vendors: persons or entities that provide litigation
J         Jv
              0   17 support services (e.g., photocopying, videotaping, translating, preparing exhibits or

              0 18 demonstrations, and organizing, storing, or retrieving data in any form or medium)
              a
              J
              F
                19 and their employees and subcontractors.
                  20         2.13 Protected Material: any Disclosure or Discovery Material that is
                  21    designated as "CONFIDENTIAL," or as "HIGHLY CONFIDENTIAL —
                  22 ATTORNEYS' EYES ONLY" pursuant to the terms of paragraphs 2.2 and 2.7
                  23 above.
                  24         2.14 Receivin~y: a Party that receives Disclosure or Discovery
                  25 Material from a Producing Party.
                  26 3.     SCOPE
                  27        The protections conferred by this Stipulation and Order cover not only
                  28 Protected Material (as defined above), but also (1) any information copied or
           Case 2~~9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 6 of 20 Page ID #:314




                   1   extracted from Protected Material; (2) all copies, excerpts, summaries, or
                   2 compilations of Protected Material; and (3) any testimony, conversations, or
                   3 presentations by Parties or their Counsel that might reveal Protected. Material. Any
                   4 use of Protected Material at trial shall be governed by a separate agreement or
                   5 order.
                   6 4.       DURATION
                   7          4.1 Confidentiality after Final Disposition: Even after final disposition of
                   8 this litigation, the confidentiality obligations imposed. by this Order shall remain in
                   9' effect until a Designating Party agrees otherwise in writing or a court order
                  10 otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal
               0 11    of all claims and defenses in this action, with or without prejudice; and (2) final
fs~       n r~
a        N ,•
a       ~~ W
        ~ OJ      12 judgment herein after the completion and exhaustion of all appeals, rehearings,
~       ~~f
a'      ~a~
      z
~ q omo~          13 remands, trials, or reviews of this action, including the time limits for filing any
Q 0 O W li
x  - ~J
        =a
        ~U        14 motions or applications for extension of time pursuant to applicable law.
W
<     t~ 3 w
          J
                  15          4.2   Confidential Designations at Trial:       Should either of the parties
f-7     ~
        NQiQ
           a~D

          o- 16 believe that any of the information or items disclosed in this action that have been
J         ~v
           0      17 designated by either party as CONFIDENTIAL or HIGHLY CONFIDENTIAL —
               d
               0 18 ATTORNEYS' EYES ONLY requires that such level of protection be maintained
               a
                 19 at trial, the parties will separately apply to the Court for such relief sufficiently in
                 20 advance of trial to allow for a motion to be filed, if necessary, and a hearing and
                 21    order on such motion to occur. Any such request to maintain any information or
                 22 items as CONFIDENTIAL or HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
                 23 ONLY for trial shall specifically identify and enumerate the information or items)
                 24 sought to be so protected at trial, and specifically articulate the need to maintain
                 25    such information or items) as CONFIDENTIAL or HIGHLY CONFIDENTIAL —
                 26 ATTORNEYS' EYES ONLY at trial.
                              P~o~ec~-ed i -.~,,{a.(. u5ed ~i~- -kr►a~,. un U bey
      ► .,'            P ub u~c ai~~e,~- ~c s.e par~-.~ c~~v~- orde~r ,,,,per. rno-~'~.
                       and a L~.o~aU.~- ~c,,,~, c~' e+~ ~-hew~'~.
           Case 2~~9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 7 of 20 Page ID #:315




                     1   5.    DESIGNATING PROTECTED MATERIAL
                    2 5.1      Exercise of Restraint and Care in Designating Material for Protection.
                    3          Each Party or Non-Party that designates information or items for protection
                    4 under this Order must take care to limit any such designation to specific material
                    5 that qualifies under the appropriate standards. To the extent it is practical to do so,
                    6 the Designating Party must designate for protection only those parts of material,
                    7 documents, items, or oral or written communications that qualify — so that other
                    8 portions of the material, documents, items, or communications for which protection
                    9 is not warranted are not swept unjustifiably within the ambit of this Order.
               a
               v   10          Mass, indiscriminate, or routinized designations are prohibited. Designations
           0
a
~
          n~ 11 that are shown to be clearly unjustified or that have been made for an improper
          N"
r.7     ~~d
        ~ OJ
        ~ ~E
             12 purpose (e.g., to unnecessarily encumber or retard the case development process or
~i ~a u
~~~mo~             13 to impose unnecessary expenses and burdens on other parties) expose the
o~°~~ -~J

x                  14 Designating Party to sanctions.
w     N 3 JW
0       Doi
                   15          If it comes to a Designating Party's attention that information or items that it
a       Naq
       - o- 16 designated for protection do not qualify for protection at all, or do not qualify for
J         Jv
           0       17 the level of protection initially asserted, that Designating Party must promptly
               W
               0 18 notify all other parties that it is withdrawing the mistaken/inapplicable designation.
               a
               W

               F
                 19       5.2 Manner and Timing of Desi gnations. Except as otherwise provided in
                   2~ this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
                   21    stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
                   22 under this Order must be clearly so designated before the material is disclosed or
                   23 produced.
                   24          Designation in conformity with this Order requires:
                   25         (a)for information in documentary forth (e.g., paper or electronic documents,
                   26 but excluding transcripts of depositions or other pretrial or trial proceedings), that
                   27 the Producing Party affix the legend "CONFIDENTIAL" or "HIGHLY
                   28 CONFIDENTIAL —ATTORNEYS' EYES ONLY" to each page that contains


                                                                  7
       Case 2             1018-VAP-AGR Document 46-1 Filed 08/22/19 Page 8 of 20 Page ID #:316




                 1   protected material. If only a portion or portions of the material on a page qualifies
                2 for protection, the Producing Party also must clearly identify the protected
                3 portions)(e.g., by making appropriate markings in the margins) and must specify,
                4 for each portion, the level of protection being asserted.
                5          A Party or Non-Party that makes original documents or materials available
                6 for inspection need not designate them for protection until after the inspecting Party
                7 has indicated which material it would like copied and produced. During the
                8 inspection and before the designation, all of the material made available for
                9 inspection shall be deemed "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
           a
           v
         a 10 ONLY." After the inspecting Party has identified the documents it wants copied
         0 11 and produced, the Producing Party must determine which documents, or portions
f~     n r~
a      N~

a
UI
      ~0 J
      tQ Y
               12 thereof, qualify for protection under this Order. Then, before producing the
d   ?Zu
~~o °
    m o~       13, specified documents, the Producing Party must affix the appropriate legend
o~°W~
x -=a ~U       14 ("CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
~    N;w
0     00~ 15 ONLY")to each page that contains Protected Material. If only a portion or portions
a
      -aao
        ~_
        o 16 of the material on a page qualifies for protection, the Producing Party also must
J      Jv
        0      17 clearly identify the protected portions) (e.g., by making appropriate markings in
           W
           O
               18 the margins) and must specify, for each portion, the level of protection being
           I
           a
           W

           F
               19 asserted.
                1         (b)for testimony given in deposition^                      that the Designating
     (
     ,~+             Party identify on the record, before the close of the deposition, ~h~r~T~+~:,~,,
               22                all protected testimony and specify the level of protection being
               23 asserted. When it is impractical to identify separately each portion of testimony
               24 that is entitled to protection and it appears that substantial portions of the testimony
               25    may qualify for protection, the Designating Party may invoke on the record (before
               26 the deposition                                  is concluded) a right to have up to 21
               27 days after receipt of the transcript to identify the specific portions of the testimony
               :I as to which protection is sought and to specify the level of protection being
          Case 2 9-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 9 of 20 Page ID #:317




                     1   asserted. Only those portions of the testimony that are appropriately designated for
                    2 protection within the 21 days shall be covered by the provisions of this Stipulated
                    3 Protective Order. T'he entire transcript shall be treated as "CONFIDENTIAL" or
                    4 "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY" during the 21 day
                    5    period. Any testimony not designated prior to the expiration of the 21 day period
                    6 after the transcript becomes available shall be treated as undesignated.
                    7          Parties shall give the other parties notice if they reasonably expect a
                    8    depositio~~p~ttins
                                      oa=::s
                                             -^*- ^*~,P-~st'!1(~PP~;r$
                                              vz~v a::r:  :veerr ::s   to include Protected Material so that the
                                                                 ~~

               n    9 other parties can ensure that only authorized individuals who have signed the

               0   10 "Acknowledgment and Agreement to Be Bound" (E~iibit A) are present at those

0.        n r~
                   11    proceedings. The use of a document as an e~ibit at a deposition shall not in any
a    p ° ~ 12 way affect its designation as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL
     W ~=
       J Q CI
~~ o m ~ ~ 13 —ATTORNEYS'EYES ONLY."
o~~~o
x      =~ aU       14          Transcripts containing Protected Material shall have an obvious legend on
      N;W
0     0 ~ ~ 15 the title page that the transcript contains Protected Material, and the title page shall
'—~    NQO
      - o = 16           be followed by a list of all pages (including line numbers as appropriate) that have
J        Jv
                   17 been designated as Protected Material and the level of protection being asserted by

               0 18 the Designating Pariy. The Designating Party shall inform the court reporter of
               W 19 these requirements. Alternatively, the transcript may be designated "HIGHLY
                   20 CONFIDENTIAL —ATTORNEYS' EYES ONLY" in its entirety pursuant to
                   21    agreement by the parties.
                   22         (c) for information produced in some form other than documentary and for
                   23 any other tangible items, that the Producing Party affix in a prominent place on the
                   24 exterior of the container or containers in which the information or item is stored the
                   25 legend "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'
                   26 EYES ONLY". If only a portion or portions of the information or item warrant
                   27 protection, the Producing Party, to the extent practicable, shall identify the
                   28 protected portions) and specify the level of protection being asserted.


                                                                   9
                 Cas 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 10 of 20 Page ID
                                                  #:318



                    1         5.3   Inadvertent Failures to Designate. If timely corrected, an inadvertent
                    2 failure to designate qualified information or items does. not, standing alone, waive
                    3 the Designating .Party's right to secure protection under this Order for such
                    4 material. Upon timely correction of a designation, the Receiving Party must make
                   5 reasonable efforts to assure that the material is treated in accordance with the
                   6 provisions ofthis Order.
                   7
                   8 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
                   9          6.1 Timing of Challenges. Any Pa      or Non-P rty ay challenge a
                                                           ~~~        ~n~1-G~. ~ SC~clu.l,~.~v~ ord,~:
                   10 designation of confidentiality at any timek Unless a prompt challenge to a
~p
P,          n~
                  11    Designating Party's confidentiality designation is necessary to avoid foreseeable,
a         ~ ° ~ 12 substantial unfairness, unnecessary economic burdens, or a significant disruption or
          ~ OJ
~         W ~~
          7a U
~~~ g m o ~ 13 delay of the litigation, a Party does not waive its right to challenge a confidentiality
     y
Q tl n W I~

x         ~~      14 designation by electing not to mount a challenge promptly after the original
v~       N3 W
o         g n ~ 15 designation is disclosed.
a         NQO
            o = 16            6.2   Meet and Confer. The Challenging Party shall follow the requirements
J          Jv
                  17 of Local Rule 37 to address any disputes regarding confidentiality designations.

                0 18       6.3 The burden of persuasion in any such challenge proceeding shall be on
                a
                W 19 the Designating Party. Frivolous challenges and those made for an improper
                  20 purpose (e.g., to harass or impose unnecessary expenses and burdens on other
                  21    parties) may expose the Challenging Party to sanctions. Unless the Designating
                  22 Party has removed or withdrawn the confidentiality designation, all parties shall
                  23 continue to afford the material in question the level of protection to which it is
                  24 entitled under the Designating Party's designation until the court rules on the
                  25 challenge.
                  26 7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                  27         7.1    Basic Principles. A Receiving Party may use Protected Material. that is
                  28 disclosed or produced by another Party or by a Non-Party in connection with this


                                                               10
            Cas 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 11 of 20 Page ID
                                             #:319



               1   case only for prosecuting, defending, or attempting to settle this litigation. Such
              2 Protected Material maybe disclosed only to the categories of persons and under the
              3 conditions described in this Order. When the litigation has been terminated, a
              4 Receiving Pariy must comply with the provisions of section 13 below (FINAL
              5 DISPOSITION).
              6          Protected Material must be stored and maintained by a Receiving Party at a
              7 location and in a secure manner that ensures that access is limited to the persons
              8 authorized under this Order.
              9          7.2    Disclosure of "CONFIDENTIAL" Information or Items. Unless
             10 otherwise ordered by the court or pernutted in writing by the Designating Party, a

R,     nM
             11    Receiving    Party    may     disclose    any   information   or   item    designated
~    ~ ~ ~ 12 "CONFIDENTIAL" only to:
     ~ <~
~~ o m o ~ 13     (a) the Receiving Party's Outside Counsel of Record in this action, as well as
o~~ W~
x =~ aU 14 employees of said Outside Counsel of Record to whom it is reasonably necessary to
     N;W
0    0 0 ~ 15      disclose the information for this litigation;
      N o ~ 16           (b) the officers, directors, and employees of the Receiving Party to whom
J      Jv
             17 disclosure is reasonably necessary for this litigation and who have signed the

           0z 18 "Acknowledgment and Agreement to Be Bound"(Exhibit A);
            a
              19      (c) Experts (as defined in this Order) of the Receiving Party to whom
             20 disclosure is reasonably necessary for this litigation and who have signed the
             21 "Acknowledgment and Agreement to Be Bound"(E~iibit A);
             22          (d)the court and its personnel;
             23          (e) court reporters and their staff, professional jury or trial consultants, and
             24 Professional Vendors to whom disclosure is reasonably necessary for this litigation
             25 and who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit
             26 A);
             27         (~ during their depositions, witnesses in the action to whom disclosure is
             28 reasonably necessary and who have signed the "Acknowledgment and Agreement


                                                              11
                 Cas 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 12 of 20 Page ID
                                                  #:320



                   1   to Be Bound" (Exhibit A), unless otherwise agreed by the Designating Party or
                   2 ordered by the court. Pages of transcribed deposition testimony or exhibits to
                   3 depositions that reveal Protected Material must be separately bound by the court
                   4 reporter and may not be disclosed to anyone except as permitted under this
                   5   Stipulated Protective Order.
                   6         (g) the author or recipient of a document containing the information or a
                   7 custodian or other person who otherwise possessed or knew the information.
                   8         7.3    Disclosure of "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
             n     9 ONLY"Information or Items. Unless otherwise ordered by the court or permitted in
                  10 writing by the Designating Party, a Receiving Party may disclose any information

a        ~N••
            ~,
                  11   or item designated "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES ONLY"
~

      p F 12 only to:
    ~<~
~~o m o,~ 13
~~~W~
                   (a)the Receiving Party's Outside Counsel of Record in this action, as well as
      J 14 emPtoYees of said Outside Counsel of Record to whom it is reasonablY necessarY to
        U

4
~     N3 W
o      g n ~ 15        disclose the information for this litigation;
''a    aQO
       - o = 16              (b) Experts of the Receiving Party (1) to whom disclosure is reasonably
J       Jc
                  17 necessary for this litigation, (2) who have signed the "Acknowledgment and

             0 18 Agreement to Be Bound"(E~ibit A), and (3) who have not been the subject of a
             W 19 meritorious objection by the Designating Party within seven (7) days after
                  20 disclosure of the Expert and/or service of the Acknowledgement of E~ibit A;
                  21         (c)the court and its personnel;
                  22         (d) court reporters and their staff, professional jury or trial consultants, and
                  23 Professional Vendors to whom disclosure is reasonably necessary for this litigation
                  24 and who have signed the "Acknowledgment and Agreement to Be Bound"(Exhibit
                  25   A); and
                  26         (e) the author or recipient of a document containing the information or a
                  27 custodian or other person who otherwise possessed or knew the information.
                  28


                                                                  12
                    Cas 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 13 of 20 Page ID
                                                     #:321



                        1   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
                       2          IN OTHER LITIGATION
                       3          If a Party is served with a subpoena or a court order issued in other litigation
                       4 that compels disclosure of any information or items designated in this action as
                       5 "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS' EYES
                       6 ONLY"that Party must:
                       7          (a) promptly notify in writing the Designating Party. Such notification shall
                       8 include a copy of the subpoena or court order;
                n      9          (b) promptly notify in writing the party who caused the subpoena or order to

                m     10 issue in the other litigation that some or all of the material covered by the subpoena

P,           n r~ .
                      11    or order is subject to this Protective Order. Such notification shall include a copy of
a          ~ o ~ 12 this Stipulated Protective Order; and
d          ~a U
~~~ g m o ~ 13
      y                           (c) cooperate with respect to all reasonable procedures. sought to be pursued
Q t1n W1~

x          =a
           ~U         14 by the Designating Party whose Protected Material may be affected.

o
''a
          N g n ~ 15
           to Q O
                                  If the Designating Party timely seeks a protective order, the Party served with
           - o = 16 the subpoena or court order shall not produce any information designated in this
J            Jv
                      17 action as "CONFIDENTIAL" or "HIGHLY CONFIDENTIAL —ATTORNEYS'

                0 18 EYES ONLY" before a determination by the court from which the subpoena or '~
                a
                F 19 order issued, unless the Party has obtained the Designating Party's permission. The
                      20 Designating Party shall bear the burden and expense of seeking protection in that
                      21    court of its confidential material —and nothing in these provisions should be
                      22 construed as authorizing or encouraging a Receiving Party in this action to disobey
                      23 a lawful directive from another court.
                      24 9.       A    NON-PARTY'S PROTECTED                MATERIAL SOUGHT             TO    BE
                      25          PRODUCED IN THIS LITIGATION
                      26         (a)    The terms of this Order are applicable to information produced by a
                      27 Non-Party in this action and designated as "CONFIDENTIAL" or "HIGHLY
                      28 CONFIDENTIAL —ATTORNEYS'EYES ONLY". Such information produced by


                                                                     13
               Cas 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 14 of 20 Page ID
                                                #:322



                  1   Non-Parties in connection with this litigation is protected by the remedies and relief
                 2 provided by this Order. Nothing in these provisions should be construed as
                 3 prohibiting allon-Party from seeking additional protections.
                 4          (b)    In the event that a Party is required, by a valid discovery request, to
                 5 produce allon-Party's confidential information in its possession, and the Party is
                 6 subject to an agreement with the Non-Party not to produce the Non-Party's
                 7 confidential information, then the Party shall:
                 8                 1.    promptly notify in writing the Requesting Party and the Non-
                 9 Party that some or all of the information requested is subject to a confidentiality
            0 10 agreement with allon-Party;

P~      n r~
                11                 2.    promptly provide the Non-Party with a copy of the Stipulated
a     ~> ~ ~ 12 Protective Order in this litigation, the relevant discovery request(s), and a
Qi    ja V
~~ o m o ~ 13 reasonably specific description of the information requested; and
o~~~~
x = a 14
      ~U                  3.     make the information requested available for inspection by the
,~   r'
     n3 W
o     g ~ a 15 Non-Party.
~     Naq
        o- 16               (c)   If the Non-Party fails to object or seek a protective order from this
J      ~c
                17 court within 14 days of receiving the notice and accompanying information, the

            0z 18 Receiving Party may produce the Non-Party's confidential information responsive
             a
            F 19 to the discovery request. If the Non-Party timely seeks a protective order, the
                20 Receiving Party shall not produce any information in its possession or control that
                21    is subject to the confidentiality agreement with the Non-Party before a
                22 determination by the court. Absent a court order to the contrary, the Non-Party
                23 shall bear the burden and expense of seeking protection in this court of its Protected
               24 Material.
               25     10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
               26           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
               27 Protected Material to any person ~r in any circumstance not authorized under this
               28 Stipulated Protective Order, the Receiving Party must immediately (a) notify in


                                                               14
                         II2.19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 15 of 20 Page ID
                                                        #:323



                     1     writing the Designating Party of the unauthorized disclosures, (b) use its best
                    2 efforts to retrieve all unauthorized copies of the Protected Material,(c) inform the
                    3 person or persons to whom unauthorized disclosures were made of all the terms of
                    4 this Order, and (d)request such person or persons to execute the "Acknowledgment
                    5      and Agreement to Be Bound" that is attached hereto as Exhibit A.
                    6      1 1.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
                    7             PROTECTED MATERIAL
                    8             When a Producing Party gives notice to Receiving Parties that certain
               n
               n    9 inadvertently produced material is subject to a claim of privilege or other
               v
               a
            a 10 protection, the obligations of the Receiving Parties are those set forth in Federal
            0 11 Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify
Ri        n r1
a         N"
a       ~j 0~      12 whatever procedure may be established in an e-discovery order that provides for
m      ~~_
C'    z~ a u"
~ o$~~
~~o W o
                   13 production without prior privilege review. Pursuant to Federal Rule of Evidence
     -~J

x                  14 502(d) and (e), insofar as the parties reach an agreement on the effect of disclosure
,~   u~i 3 W
          J
                   15     of a communication or information covered by the attorney-client privilege or work
       ~ i a~D
a      NQO
       -o_         16 product protection, the parties may incorporate their agreement in the stipulated
:J       -' v
           0       17 protective order submitted to the court.
               W
               Z
               O
                   18
               I
               a
               W   19 ~ 12.       MISCELLANEOUS
                   20             12.1 Right to Further Relief. Nothing in this Order abridges the right of any
                   21     person to seek its modification by the court in the future.
                   22             12.2 Right to Assert Other Ob'ec~ tions. By stipulating to the entry of this
                   23 Protective Order no Party waives any right it otherwise would have to object to
                   24     disclosing or producing any information or item on any ground not addressed in
                   25 this Stipulated Protective Order. Similarly, no Party waives any right to object on
                   26     any ground to use in evidence of any of the material covered by this Protective
                   27' Order.
                   28


                                                                    15
                   Cas 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 16 of 20 Page ID
                                                    #:324



                      1         12.3 Filing Protected Material. Without written permission from the
                     2 Designating Party or a court order secured after appropriate notice to all interested
                     3 persons, a Party may not file in the public record in this action any Protected
                     4 Material. A Party that seeks to file under seal any Protected Material must comply
                     5    with Local Rule 79-5. Protected Material may only be filed under seal pursuant to a
                     6 court order authorizing the sealing of the specific Protected Material at issue.
                     7 Pursuant to Local Rule 79-5, a sealing order will issue only upon a request
                     8 establishing that the Protected Material at issue is privileged, protectable as a trade
                     9 secret, or otherwise entitled to protection under the law. If a Receiving Party's
               a
               m    10 request to file Protected Material under seal pursuant to Local Rule 79-5(d) is

0.        n r~
                    11    denied by the court, then the Receiving Party may file the Protected Material in the
a      ~ o ~ 12 public record pursuant to Local Rule 79-5 unless otherwise instructed by the court.
       W °°=
        J Q Ul

~~
o~,~o mW ~o ~ 13 13. FINAL DISPOSITION
x      ~~           14          Within 60 days after the final disposition of this action, as defined in
~J   t!1 3 W
o      g n ~ 15           paragraph 4, each Receiving Party must return all Protected Material to the
a      NQO
       - o = 16 Producing Party or destroy such material. As used in this subdivision, "all Protected
J        ~v
                    17 Material" includes all copies, abstracts, compilations, summaries, and any other

               0z 18 format reproducing or capturing any of the Protected Material. Whether the
                a
                W 19 Protected Material is returned or destroyed, the Receiving Party must submit a
                    20 written certification to the Producing Party (and, if not the same person or entity, to
                    21    the Designating Party) by the 60-day deadline that (1) identifies (by category,
                    22 where appropriate) all the Protected Material that was returned or destroyed and (2)
                    23 affirms that the Receiving Party has not retained any copies, abstracts,
                   24 compilations, summaries or any other format reproducing or capturing any of the
                   25 Protected Material. Notwithstanding this provision, Counsel are entitled to retain an
                   26 archival copy of all pleadings, motion papers,, trial, deposition, and hearing
                   27 transcripts, legal memoranda, correspondence, deposition and trial exhibits, expert
                   28


                                                                  16
                  Cap 2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 17 of 20 Page ID
                                                   #:325



                    1   reports, attorney work product, and consultant and expert work product, even if
                    2 such materials contain Protected Material.
                    3   14.   Any violation of this Order maybe punished by any and all appropriate
                    4   measures including, without limitation, contempt proceedings and/or monetary
                    5 sanctions.
                    6
                    7 PURSUANT TO THE STIPULATION OF THE PARTIES THROUGH
                    8   THEIR COUNSEL OF RECORD,IT IS SO ORDERED.
                    9
            am 10
                           3
P
.
            0_ 11 Date: ~ a                     ,2019
           n~
a          N••                                                     Hon. Alicia G. Rosenberg
a      <S~
        ~ ~ 12                                                     United States Magistrate Judge
~
"~ ~ ~
     ~~~
       Z~          13
O ~O W O

x     - ~U
       J
        ~J         14
`~ N 3 W   J
                   15
O      O Z~
~      Nao
~
~-'
       - N-
           O 10
                   16
J          Jv
                   17

               0 18
               a
               W 19
                  20
                  21
                  22
                  23
                  24'
                  25
                  26
                  27
                  28


                                                              17
                 a~ .
                        ~I2:19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 18 of 20 Page ID
                                                       #:326



                    1                                        EXHIBIT A
                    2
                    3               ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   4
                   5           I,                                         [print or type full name], of
                   6                                                            [print or type full address],
                   7 declare under penalty of perjury that I have read in its entirety and understand the
                   8 Stipulated Protective Order that was issued by the United States District Court for
                   9 the Central District of California in the case of Indio Products, Inc. v. C S P
          a 10 Yemaya International, Inc., Case No. 2:19-cv-01018 VAP(AGI~).
          0 11       I agree to comply with and to be bound by all the terms of this Stipulated
f~       n~
„
~ ~      N ••
a      ~~~
       ~ OJ 12 Protective Order and I understand and acknowledge that failure to so comply could
~      ~~f
d'   z ~a~
~ om~~
~~o Wo            13 expose me to sanctions and punishment in the nature of contempt. I solemnly
      -~J
x
~
       aU
       J
                  14 promise that I will not disclose in any manner any information or item that is
      N~ ~
         J
                  15 subject to this Stipulated Protective Order to any person or entity except in strict
       ~ i !~
            D
a
       - o' 16 compliance with the provisions of this Order.
       NQO

J        ~v
                  17           I further agree to submit to the jurisdiction of the United States District Court
             W
             O
                  18 for the Central District of California for the purpose of enforcing the terms of this
             I
             a
             J
             F
                  19 Stipulated Protective Order, even if such enforcement proceedings occur after
                  20 ternunation ofthis action.
                  21 ///
                  22 ///
                  23 ///
                  24
                  25
                  26
                  27
                  28
      1       ( ~    r


                             :19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 19 of ~0 Page ID
                                                         #:327



                         1         I hereby appoint                             [print or type full name]
                     2 of                                                             [print or type full
                     3 address and telephone number] as my California agent for service of process in
                     4 connection with this action or any proceedings related to enforcement of this
                     5 Stipulated Protective Order.
                     6
                     7 Date:
                     8
                     9 City and State where sworn and signed:
                    10

0..       n r~
                    11 Printed name:
a         N~

~ g°  o~            12
~ ~~E
~~   mZ
      ay
   0 0~~
D ~o~o              13       Signature:
x -¢J
   ~~               14
`~
 ~ N 3Dui
       ~ 15
          J


''a   wQO
      - o- 16
J         Jv
                    17

              0W 18
              a
                 19
                    20
                    21
                    22
                    23
                    24
                    25
                    26
                    27
                    28


                                                                 19
                 .. , w
                              II2.19-cv-01018-VAP-AGR Document 46-1 Filed 08/22/19 Page 20 of 20 Page ID
                                                             #:328



                          1                                    CERTIFICATE OF SERVICE
                      2                I hereby certify that on August 22, 2019, I electronically filed the foregoing document
                      3         with the clerk of court for the U.S. District Court, Central District of California, using the
                                electronic case filing system ofthe court.
                      4
                                       I hereby certify that on August 22, 2019, I caused the foregoing document to be served by
                      5 the Court's Electronic Filing System:
                      6
                                                               Edward W.Lukas, Jr., Esq.
                      7                             HARRIl~iGTON, FOXX,DUBROW &CANTER,LLP
                                                            333 South Hope Street, Suite 1000
                      8                                    Los Angeles, California 90071-1429
                      9                                        Telephone:(213)489-3222
             a                                                    Fax:(213)623-7929
             p 10
             v
             m
                                                                  elukas~a,hfdclaw.com

P~       n~
                    11                                              Linda D. Mettes, Esq.
„
~ ~      N ••

a      ~8~ 12                                                       Amy C. Leshan, Esq.
~      W~F                                                       BROOKS KUSHMAN P.C.
~~ om Z
      a° 13
    o~~                                                         1000 Town Center, 22nd Floor
~.~o~o
                                                                 Southfield, Michigan 48075
x     _ ~J
       ~U           14                                               Tel:(248)358-4400
                                                                     Fax:(248)358-3351
`~ N 3boa
       ~ 15
         J
~                                                               lmettes(a~brookskushman.com
a      Nao
~
~^
        N-
        O           16
J       Jv                                                      Anita C. Marinelli, Esq.
                    17                              MILLER, CANFIELD,PADDOCK and STONE,PLC
                                                           150 W. Jefferson Ave., Suite 2500
             W 18
             0                                                 Detroit, Michigan 48226
             T
             a
             W      19                                           Tel:(313)496-7971
             F
                                                                 Fax:(313)496-7500
                    20                                       Marinelli(a)millercanfield.com
                   21                 FEDERAL: I declare, under penalty of perjury under the laws of the United States of
                   22                 America that the foregoing is true and that I am employed in the office of a member of the
                                      Bar ofthis Court at whose direction the service was made.
                   23
                                      Executed on August 22, 2019, at Los Angeles, California.
                   24
                   25
                                                                                  /s/Laura Banuelos
                   26                                                             Laura Banuelos
                   27
                   28


                                                                             20
